[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RESPONSE TO DEFENDANTS' MOTION TO REARGUE CT Page 5261-N
On July 8, 1996, following a lengthy presentation, the parties were given the court's final order as to motions No. 134 and No. 135 in open court and on the record.
The July 18, 1996 notice to the parties misstated the court's final order and, therefore, that notice is hereby rescinded.
The parties are to proceed in accordance with the court's final order as given to them in open court on the record.
Mary R. Hennessey, Judge